Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-15 and 19-20 in the reply filed on 10/25/22 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification paragraph [0046] discloses “A user the initial transmitting device, e.g. consumer device 102”. 
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 discloses “the instructions executable by an apparatus”. The underlined portion should be changed to “.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) in view of Rinner et al. (US 2012/000524).
Regarding claim 10, Bejot discloses a method for a service provider to synchronize augmented reality (AR) objects across a network with a device (Bejot, [0003], “methods are described for recording high fidelity augmented reality or virtual reality experiences through off-device computation”. In addition, in paragraph [0023], “After or during capture of the AR experience, AR device 200 transmits, over communication network 130, the recorded or streamed data files 205 and/or logged AR object data 207 to a server 300”), comprising:
receiving, over the network, a video stream associated with the device, the video stream including essential data corresponding to at least motion of the device while capturing the video stream (Bejot, [0047], “at operation 430 the AR device 200 transmits the streamed or stored recording files (e.g., video data, audio data, motion sensor data, etc.) to server 300”. The motion sensor data is considered essential data corresponding to at least motion of the device while capturing the video stream), 
extracting the essential data information from the video stream (Bejot, [0053], “real-world spatial data captured by a motion sensor (e.g., an accelerometer) or positioning module (e.g., a GPS) may be used along with temporal data (e.g., the time the motion sensor or positioning module data was captured)”);
determining, based at least in part on the essential data, initial AR information including placement of one or more AR objects in the video stream (Bejot, [0046], “a server 300 may create and make available a composited AR video 323 that is a high fidelity recording of the AR experience (operations 430-450)”. In addition, in paragraph [0048], “AR device 200 may receive a notification of the availability of a server-created AR video at operation 440”. The composited AR video including initial AR information including placement of one or more AR objects in the video stream); and
providing the initial AR information over the network (Bejot, [0048], “At operation 450, the AR device 200 receives the video. The video may be downloaded from a server 300 or streamed from server 300”).
While Bejot teaches essential data corresponding to at least motion of the device while capturing the video stream; Bejot does not expressly disclose “meta-data”;
Rinner et al. (hereinafter Rinner) discloses captured image together with meta-data (Rinner, [0011], “a transmitter configured to transmit the taken image together with associated meta-data containing the position information of the taken image and the accuracy information of the position information, wherein the meta-data further contains the yaw information, the nick information, the roll information, the accuracy information of the yaw information, the accuracy information of the nick information or the accuracy information of the roll information”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Rinner’s transmit image together with associated meta-data in the augmented reality system, as taught by Bejot. The motivation for doing so would have been providing ability to allow information to be transported with video stream.
Regarding claim 11, Bejot discloses receiving, over the network, nonessential data corresponding to the video stream (Bejot, [0053], “the server may use metadata identifying the AR objects (e.g., an object ID, object type, object shape data, etc.) to rerender the same AR objects originally presented to the user during the AR experience”. An object ID, object type, object shape data, etc. are considered nonessential data corresponding to the video stream); and
determining an updated AR information based at least in part on the nonessential data (Bejot, [0053] “rerender the same AR objects originally presented to the user during the AR experience”. Rerender the same AR objects is considered determining an updated AR information based at least in part on the AR objects (e.g., an object ID, object type, object shape data, etc.)).
Regarding claim 12, Bejot discloses providing the updated AR information over the network (Bejot, [0056], “at operation 560, the AR video may be transmitted (i.e., downloaded or streamed) to the AR device”).
Regarding claim 13, Bejot discloses receiving the video stream with a transport having at least a first and a second synchronized data stream (Bejot, [0052], “For example, the server may receive recorded/streamed real-world data (e.g., video file, audio file, sensor file, etc.) and AR object data (e.g., metadata of the AR objects or data of AR objects themselves)”. The recorded/streamed real-world data is considered video steam with a transport having a first data stream and AR object data is considered a second data stream. In addition, in paragraph [0053], “the server may use metadata identifying the AR objects (e.g., an object ID, object type, object shape data, etc.) to rerender the same AR objects originally presented to the user during the AR experience. The rerendered AR objects may be synchronized in time and space using other received AR object metadata (e.g., spatial data and temporal data) and/or real-world data that was captured”. The temporal data is used to synchronize data stream), wherein the first data stream includes the video stream and the second data stream includes the nonessential data (Bejot, [0052], “For example, the server may receive recorded/streamed real-world data (e.g., video file, audio file, sensor file, etc.) and AR object data (e.g., metadata of the AR objects or data of AR objects themselves)”. The AR object data is considered nonessential data).
Regarding claim 15, Bejot discloses determining, for a selected one or more frame of the video stream, a corresponding essential data for the selected one or more frame (Bejot, [0042], “video data captured by a camera 250, motion sensor data captured by a motion sensor 270, and GPS sensor data may be written to separate files during recording or streaming”. In addition, in paragraph [0047], “at operation 430 the AR device 200 transmits the streamed or stored recording files (e.g., video data, audio data, motion sensor data, etc.) to server 300”. The motion sensor data and GPSS sensor data are corresponding essential data for the selected one or more frames); and
calculating at least the initial AR information for the one or more frame based at least in part on the corresponding essential data (Bejot, [0046], “a server 300 may create and make available a composited AR video 323 that is a high fidelity recording of the AR experience (operations 430-450)”. The composited AR video including the initial AR information for the one or more frame is calculated based at least in part on the corresponding essential data).
Bejot as modified by Rinner with the same motivation from claim 10 discloses meta-data (Rinner, [0011], “a transmitter configured to transmit the taken image together with associated meta-data containing the position information of the taken image and the accuracy information of the position information, wherein the meta-data further contains the yaw information, the nick information, the roll information, the accuracy information of the yaw information, the accuracy information of the nick information or the accuracy information of the roll information”).
Regarding claim 19, Bejot discloses a non-transitory computer readable medium (CRM) comprising for a service provider to synchronize augmented reality (AR) objects across a network with a device, instructions executable by an apparatus (Bejot, [0037], “server 300, it may include a storage 320”. In addition, in paragraph [0003], “methods are described for recording high fidelity augmented reality or virtual reality experiences through off-device computation”. In addition, in paragraph [0023], “After or during capture of the AR experience, AR device 200 transmits, over communication network 130, the recorded or streamed data files 205 and/or logged AR object data 207 to a server 300”. The storage stores instructions executable by the server).
The limitations recite in claim 19 are similar in scope to the method recited in claim 10 and therefore are rejected under the same rationale.
Regarding claim 20, claim 20 recites instructions that are similar in scope to the method recited in claim 11 and therefore are rejected under the same rationale.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) in view of Rinner et al. (US 2012/000524), as applied to claim 10, in further view of Shamsaasef et al. (US 2020/0204525).
Regarding claim 14, Bejot as modified by Rinner teaches the essential meta-data within the video stream; Bejot as modified by Rinner does not expressly disclose “deobfuscating”;
Shamsaasef et al. (hereinafter Shamsaasef) discloses deobfuscating (Shamsaasef, [0035], “decode an encoded video data stream 104 for deobfuscation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Shamsaasef’s deobfuscation in the augmented reality system, as taught by Bejot as modified by Rinner. The motivation for doing so would have been providing capability where enough data can be deobfuscated from the video stream without compromising or exposing entire video frames in the video data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Crawford Jacinta can be reached on 5712701539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612